[Cite as Bliss v. Johns Manville Corp., 2021-Ohio-1673.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


Robert Bliss, et al.                                       Court of Appeals No. L-20-1091

        Appellee                                           Trial Court No. CI0201704824

v.

Johns Manville, et al.                                     DECISION AND JUDGMENT

        Appellant                                          Decided: May 14, 2021

                                                  *****

        Kevin J. Boissoneault and Jonathan M. Ashton, for appellee.

        Mark S. Barnes, Gregory B. Denny and Elizabeth L. Bolduc,
        for appellant.

                                                  *****

        ZMUDA, P.J.

                                             I. Introduction

        {¶ 1} This matter is before the court on appeal from the judgment of the Lucas

County Court of Common Pleas, denying summary judgment and entering judgment for

appellant following a jury trial. For the following reasons, we reverse.
                             II. Background and Procedure

       {¶ 2} On November 17, 2015, appellee, John Bliss, sustained a degloving injury to

his right hand while operating a machine known as a Base Fiber Feeder. This machine

uses a conveyor system to separate fiberglass fibers, feed the fibers into two adjacent lift

aprons, and form the fibers into insulation. The conveyor belt of the lift apron has one-

inch metal spikes on the surface, which help raise the fibers to the top of the lift apron.

The fibers then fall onto an incline conveyor before being transported to a pulper.

       {¶ 3} The lift apron has a sensor to control the speed of the conveyor, and if the

sensor is obstructed, the conveyor slows or completely stops, requiring manual cleaning

of the sensor with a nylon brush. The design of the machine, with an access window,

permits this manual cleaning. In rare instances, an employee cannot clean the sensor with

the brush via the access window, and maintenance staff must service the machine. On

the date of the injury, the sensor became obstructed and appellee opened the access

window to clear the sensor while the machine was running, which resulted in his injury.

       {¶ 4} Appellant, Johns Manville, maintains three lift aprons in the plant. In

response to a similar incident in 2013, appellant added bolts to the access windows on the

two lift aprons in use on the Base Fiber Feeder. A spare lift apron, not on the machine at

the time, did not have bolts added to it. Sometime prior to the incident, appellant

removed a lift apron and replaced it with the spare lift apron, without bolts. Therefore,

on the date of the injury, there were no bolts to impede appellee from using the access

window, which ultimately led to his degloving injury.




2.
       {¶ 5} On November 15, 2017, appellee filed suit in the Lucas County Court of

Common Pleas, alleging appellant intentionally caused injury to appellee in violation of

R.C. 2745.01. Appellant filed a motion for summary judgment on May 30, 2019, on the

grounds that there was insufficient evidence to establish it acted with intent to injure

another under R.C. 2745.01(A) and (B). In response, appellee filed a memorandum in

opposition of summary judgment on July 18, 2019, alleging appellee was entitled to a

rebuttable presumption of intent to injure under R.C. 2745.01(C), supported by the

affidavit of his expert Gerald Rennell. On August 1, 2019, appellant filed a reply

memorandum in support of summary judgement which argued that appellee failed to

carry his burden of proof under R.C. 2745.01(C), and moved to strike the affidavit of

Rennell.

       {¶ 6} The affidavit stated, in relevant part:

              6. Johns Manville knew the guard on the base fiber feeder was

       defective because it was not secured in position with bolts requiring hand

       tools to open the guard. Having an unsecured and defective guard is the same

       as removing a guard.

              ***

              11. Johns Manville showed a total and complete disregard for the

       safety of its employees by failing to secure guards in place with bolts.

              ***




3.
              13. It is my opinion that Johns Manville deliberately removed a

       safety guard when its personnel failed to bolt the guard in position (even

       though the guard had previously been bolted following an identical

       incident) and allowed the unguarded machine to be operated in violation of

       OSHA 1910.212(a)(2). In other words, another incident was inevitable.

       While it is impossible, at this juncture, to determine the state of mind of any

       Johns Manville supervisor or safety personnel, what is clear is that the

       decision to remove this equipment guard in this instance came as a result of

       deliberate, intentional, and volitional actions. These same people, with

       specific knowledge of an identical incident to one of its employees, took

       these actions and left Mr. Bliss to suffer the inevitable consequences.

       {¶ 7} The trial court denied appellant’s motion to strike Rennell’s affidavit on

August 29, 2019. On September 30, 2019, the trial court also denied appellant’s motion

for summary judgment. The trial court relied on the expert affidavit of Rennell, which

opined that a guard was deliberately removed, to conclude that appellant failed to show

that there was no genuine issues of material fact. In its ruling, the trial court did not,

however, conclude as a matter of law that the access window and/or modified lift apron

was an equipment safety guard.

       {¶ 8} The date for trial was ultimately set for November 18, 2019. On

November 1, 2019, appellant took the deposition of Rennell and subsequently filed a




4.
motion for leave to file summary judgment instanter. Appellee opposed the motion for

leave. The trial court denied appellant’s motion on November 14, 2019.

       {¶ 9} Appellant next filed a motion in limine to exclude Rennell’s testimony on

November 11, 2019. Appellee opposed the motion and also filed a motion in limine to

exclude testimony by appellant’s expert, Salvatore Malguarnera. On November 15,

2019, in judgment entries without opinion or analysis, the trial court granted appellant’s

motion and appellee’s motion, to the extent it sought to prevent expert testimony as to the

ultimate issue for trial, but denied both motions to the extent that it sought to exclude

Rennell’s and Malguarnera’s respective testimony in its entirety.

       {¶ 10} Trial began on November 18, 2019. At the close of appellee’s case,

appellant moved for a directed verdict. Appellant argued that appellee failed to produce

evidence sufficient to establish appellant deliberately removed an equipment safety

guard, or in the alternative, that appellant intended to injure appellee. On November 20,

2019, the trial court denied appellant’s motion for directed verdict.

       {¶ 11} On November 22, the jury found in favor of appellee and awarded

$451,000 in damages. The trial court entered judgment consistent with the jury’s verdict

on December 5, 2019. On December 23, 2019, the trial court filed an entry captioned:

Opinion and Judgment Entry on Definition of “Equipment Safety Guard” and “Deliberate

Removal” Under R.C. 2745.01.1


1
 At the time the trial court issued its opinion, there was no pending motion for ruling,
and neither appellant nor appellee reference this decision in the present appeal.



5.
      {¶ 12} On January 2, 2020, appellant moved for judgment notwithstanding the

verdict. Appellee filed opposition on January 16, 2020. The trial court denied this

motion on April 17, 2020, expressly incorporating the December 23 entry.

      {¶ 13} On May 14, 2020, appellant filed a timely appeal.

                               III. Assignments of Error

      {¶ 14} In challenging the trial court’s judgment, appellant asserts the following

assignments of error:

             I. The trial court erred by denying [appellant’s] motion for summary

      judgment, as there was no evidence to support the finding that [appellant]

      deliberately intended to injure appellee.

             II. The trial court erred by denying [appellant’s] motion to strike the

      affidavit of Gerald Rennell during the summary judgment proceedings.

             III. The trial court erred by permitting Gerald Rennell to testify at

      trial and provide opinion testimony on matters which were neither relevant

      nor probative of [appellant’s] alleged intent to injure appellee.

             IV. The trial court erred in finding the access window and the bolts

      affixed to the access window constituted equipment safety guards under

      R.C. 2745.01(C) and that [appellant] deliberately removed the access

      window and/or bolts, creating a rebuttable presumption that [appellant]

      intended to injure appellee.




6.
              V. The trial court erred by denying [appellant’s] motion for directed

       verdict at the close of plaintiff’s case in chief.

              VI. After the close of [appellant’s] case, the court erred in finding

       the access window was an equipment safety guard under R.C. 2745.01(C),

       that [appellant] deliberately removed the access window, and that

       [appellant] failed to adequately rebut the presumption [appellant] intended

       to injure appellee.

              VII. The trial court erred by instructing the jury that [appellant]

       deliberately removed an equipment safety guard and to presume [appellant]

       removed and equipment safety guard with the intent to injure appellee.

              VIII. The trial court erred by denying [appellant’s] motion for

       judgement notwithstanding the verdict.

                                         IV. Analysis

       {¶ 15} We address appellant’s assignments of error out of order for clarity.

Because the trial court considered the affidavit in ruling on the motion for summary

judgment, we address the assigned error concerning the affidavit first.

                               A. Motion to Strike Affidavit

       {¶ 16} In its second assignment of error, appellant argues that the trial court erred

by denying appellant’s motion to strike the affidavit of Gerald Rennell. A trial court’s

decision to deny a motion to strike will not be overturned absent abuse of discretion.

Bank of Am., N.A. v. Hizer, 6th Dist. Lucas No. L-13-1035, 2013-Ohio-4621, ¶ 16, citing




7.
State ex rel. Mora v. Wilkinson, 105 Ohio St. 3d 272, 2005-Ohio-1509, 824 N.E.2d 1000,

¶ 10. Abuse of discretion means that the trial court’s attitude was unreasonable, arbitrary,

or unconscionable. Wilkinson at ¶ 10.

       {¶ 17} An affidavit offered in support of or in opposition to a motion for summary

judgment must comply with Civ.R. 56 and the Rules of Evidence regarding expert

opinion testimony. Warren v. Libbey Glass, Inc., 6th Dist. Lucas No. L-09-1040, 2009-

Ohio-6686, ¶ 13. Civ.R. 56(E) states that an affidavit “shall be made on personal

knowledge, shall set forth such facts as would be admissible in evidence, and shall show

affirmatively that the affiant is competent to testify to the matters stated in the affidavit.”

Under Evid.R. 703, “[t]he facts or data in the particular case upon which an expert bases

an opinion or inference may be those perceived by the expert or admitted in evidence at

the hearing.” Additionally, Evid.R. 705 states that an “expert may testify in terms of

opinion or inference and give his reasons therefore after disclosure of the underlying facts

or data.” These rules require that affidavits set forth facts, not legal conclusions. Warren

at ¶ 15, citing Youssef v. Parr, Inc., 69 Ohio App. 3d 679, 689, 591 N.E.2d 762 (8th

Dist.1990).

       {¶ 18} In construing the statute at issue, this court previously held that the

interpretation of the words “equipment safety guard” and “deliberate removal” in R.C.

2745.01 are specific questions of law, not questions of fact. Fickle v. Conversion Techs.

Int’l, Inc., 6th Dist. Williams No. WM-10-016, 2011-Ohio-2960, ¶ 25. Further, “such

terms are not susceptible to definition by an expert witness.” Id. at ¶ 26. Thus, this court




8.
held that “the meaning of the terms ‘equipment safety guard’ and ‘deliberate removal’ in

R.C. 2745.01(C) [are] to be ascertained as a matter of law by the court, and that the

testimony of [an expert witness] is irrelevant to that determination.” Id. at ¶ 28.

       {¶ 19} Moreover, we have previously found that a trial court did not err in striking

an expert affidavit in an employer intentional tort case. In Warren v. Libbey Glass, Inc.,

6th Dist. Lucas No. L-09-1040, 2009-Ohio-6686, we held that the trial court did not

abuse its discretion in striking an expert affidavit of Gerald Rennell. The trial court gave

various reasons for striking statements in the affidavit and ultimately struck the entire

affidavit because it was comprised of improper statements. Id. at ¶ 18. Significantly, this

court found that the expert made improper legal conclusions as to ultimate issues in the

case. Id. at ¶ 18, 23. Several statements in the affidavit gave opinions on “defendant’s

knowledge or awareness of the dangerous nature of a process or machine” which was an

ultimate issue in the case. Id. at ¶ 23. Thus, in part because the affidavit was made up of

improper legal conclusions, we found the trial court did not abuse its discretion in

striking the affidavit.

       {¶ 20} Other districts have decided similarly in cases where a trial court struck an

expert affidavit. Although these cases did not involve employer intentional torts, they did

concern specific, statutorily defined words as in the instant case. In Hinkston v. Sunstar

Acceptance Corp., 1st Dist. Hamilton No. C-990681, C-990701, 2000 WL 1886388, *6

(Dec. 29, 2000), the First District Court of Appeals found that the trial court did not abuse

its discretion in striking two expert affidavits that contained legal conclusions regarding




9.
the definition of a specific word in the statute at issue. The court determined that “[b]oth

experts, overstepping their bounds, drew legal conclusions regarding the definition of

‘cash price’ under ORISA.” Id. This was an improper attempt to have an expert interpret

a statute, thus the affidavits were properly stricken. Id., citing Dawson v. Williamsburg of

Cincinnati Mgt. Co., 1st Dist. Hamilton No. C-981022, 2000 WL 125891 (Feb. 4, 2000).

       {¶ 21} Additionally, in State ex rel. Simmons v. Geauga Cty. Dept. of Emergency

Servs., 131 Ohio App. 3d 482, 493, 722 N.E.2d 1063 (11th Dist.1998), the Eleventh

District Court of Appeals determined that several expert affidavits were not admissible

evidence, as they were comprised of conclusory statements finding that certain things met

the definition of a phrase in the statute at issue. The statute at issue in the case defined

the term “countywide public safety communications systems.” Id. Appellee offered

affidavits that contained “conclusory statements concerning what equipment constitutes

the public safety communications system.” Id. The court determined that the

construction of the statute was a question of law and therefore the expert opinion was

“not admissible to ‘assist’ the court in making its decision.” Id., citing Sikorski v. Link

Elec. & Safety Control Co., 117 Ohio App. 3d 822, 691 N.E.2d 749 (8th Dist.1997).

       {¶ 22} Here, the expert affidavit specifically opined that the employer deliberately

removed a safety guard. In it, Gerald Rennell stated “what is clear is that the decision to

remove this equipment guard in this instance came as a result of deliberate, intentional,

and volitional actions.” With this affidavit, appellee attempted to establish that appellant

deliberately removed an equipment safety guard. However, the interpretation and




10.
meaning of these phrases from R.C. 2745.01 is a question of law for the court to

determine, not a question of fact for which expert testimony would be permissible.

Fickle at ¶ 25. Further, Civ.R. 56 and the Rules of Evidence regarding expert opinion

testimony require affidavits to set forth facts and not legal conclusions. Warren, 6th Dist.

Lucas No. L-09-1040, 2009-Ohio-6686, at ¶ 15, citing Youssef v. Parr, Inc., 69 Ohio

App.3d 679, 689, 591 N.E.2d 762 (8th Dist.1990). Thus, the expert affidavit, comprised

of legal conclusions regarding statutory terms, is impermissible, and the trial court abused

its discretion in denying appellant’s motion to strike the expert affidavit.

       {¶ 23} Accordingly, appellant’s second assignment of error is well-taken.

                                   B. Summary Judgment

       {¶ 24} In its first assignment of error, appellant argues that the trial court erred in

denying its motion for summary judgement. On appeal, the standard of review for denial

of a motion for summary judgement is de novo. Zuniga v. Norplas Industries, 2012-

Ohio-3414, 974 N.E.2d 1252, ¶ 11 (6th Dist.). The appellate court will employ the same

standard as the trial court, without deference to it. Mike McGarry & Sons, Inc. v. Constr.

Resources One, LLC, 2018-Ohio-528, 107 N.E.3d 91, ¶ 56 (6th Dist.).

       {¶ 25} The standard for summary judgment is set forth in Ohio Civil Rule 56(C),

which provides in relevant part:

              Summary judgment shall be rendered forthwith if the pleadings,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence, and written stipulations of fact * * * show that there




11.
       is no genuine issue as to any material fact and that the moving party is

       entitled to judgment as a matter of law. * * * A summary judgment shall

       not be rendered unless it appears from the evidence or stipulation, and only

       from the evidence or stipulation, that reasonable minds can come to but one

       conclusion and that conclusion is adverse to the party against whom the

       motion for summary judgment is made, that party being entitled to have the

       evidence or stipulation construed most strongly in the party’s favor.

       {¶ 26} “[T]he moving party bears the initial burden of demonstrating that there are

no genuine issues of material fact concerning an essential element of the opponent’s

case.” Dresher v. Burt, 75 Ohio St. 3d 280, 292, 662 N.E.2d 264 (1996). Once the

moving party has satisfied the initial burden, the nonmoving party must “set forth specific

facts showing that there is a genuine issue for trial and, if the nonmovant does not so

respond, summary judgment, if appropriate, shall be entered against the nonmoving

party.” Id. at 293.

       {¶ 27} The specific, relevant statute for this matter, R.C. 2745.01, provides in part:

              (A) In an action brought against an employer by an employee, or by

       the dependent survivors of a deceased employee, for damages resulting

       from an intentional tort committed by the employer during the course of

       employment, the employer shall not be liable unless the plaintiff proves that

       the employer committed the tortious act with the intent to injure another or

       with the belief that the injury was substantially certain to occur.




12.
              (B) As used in this section, “substantially certain” means that an

       employer acts with deliberate intent to cause an employee to suffer an

       injury, a disease, a condition, or death.

              (C) Deliberate removal by an employer of an equipment safety guard

       or deliberate misrepresentation of a toxic or hazardous substance creates a

       rebuttable presumption that the removal or misrepresentation was

       committed with intent to injure another if an injury or an occupational

       disease or condition occurs as a direct result.

       {¶ 28} “[T]he General Assembly’s intent in enacting R.C. 2745.01, as expressed

particularly in 2745.01(B), is to permit recovery for employer intentional torts only when

an employer acts with specific intent to cause an injury, subject to subsections (C) * * *.”

Kaminski v. Metal & Wire Prods. Co., 125 Ohio St. 3d 250, 2010-Ohio-1027, 927 N.E.2d
1066, ¶ 56. Under R.C. 2745.01(C), if the employee shows that the employer

deliberately removed an equipment safety guard, the employee is entitled to a rebuttable

presumption that there was intent to injure. In the instant case, appellee argued that

subsection C applied to warrant the presumption of intent to injure.

       {¶ 29} As noted by this court in Fickle, “[t]he General Assembly has not provided

a definition of ‘equipment safety guard’ or ‘deliberate removal’ for purposes of R.C.

2745.01(C).” Fickle, 6th Dist. Williams No. WM-10-016, 2011-Ohio-2960 at ¶ 24.

Thus, interpretation of these undefined statutory terms are a question of law, not a




13.
question of fact. Id. at ¶ 25. Further, “such terms are not susceptible to definition by an

expert witness.” Id. at ¶ 26.

        {¶ 30} The Ohio Supreme Court held that the term “equipment safety guard”

“means a device designed to shield the operator from exposure to or injury by a

dangerous aspect of the equipment.” Hewitt v. L.E. Myers Co., 134 Ohio St. 3d 199,

2012-Ohio-5317, 981 N.E.2d 795, ¶ 2. Not all safety equipment in a workplace will be

considered an “equipment safety guard.” Id. at ¶ 24 (“[t]o construe ‘equipment safety

guard’ to include any generic safety-related item ignores not only the meaning of the

words used but also the General Assembly’s intent to restrict liability for intentional

torts.”).

        {¶ 31} Further, the “‘deliberate removal’ of an equipment safety guard occurs

when an employer makes a deliberate decision to lift, push aside, take off, or otherwise

eliminate that guard.’” Id. “Deliberate removal” of a safety guard requires evidence

demonstrating a “careful and thorough decision to get rid of or eliminate an equipment

safety guard.” Id. at ¶ 29. “Although ‘removal’ may encompass more than physically

removing a guard from equipment and making it unavailable, such as bypassing or

disabling the guard, an employer’s failure to train or instruct an employee on a safety

procedure does not constitute the deliberate removal of an equipment safety guard.” Id.

at ¶ 29, citing Fickle at ¶ 45.

        {¶ 32} In this case, the trial court denied summary judgment and determined there

were issues of fact regarding “deliberate removal,” based on “an expert affidavit by




14.
Gerald Rennell opining that the guard at issue was deliberately removed by [appellant].”

However, in finding issues of fact remained as to “deliberate removal,” based on expert

opinion, the trial court failed to determine the issue of law concerning the meaning of

“equipment safety guard,” relative to the facts in this case.

       {¶ 33} While there is not an exact consensus as to what qualifies as an “equipment

safety guard,” several Ohio courts have made case specific determinations regarding

objects that do and do not constitute “equipment safety guards.” In a Third District Court

of Appeals case, the court found that a hand guard on a chainsaw was an equipment

safety guard designed to protect employees by describing its function: “[i]f a kickback

occurs, causing the operator to lose control of the chainsaw, the hand guard triggers the

saw’s brake when contacted. This act prevents the operator from being cut by the saw.”

Thompson v. Oberlanders Tree & Landscape, LTD., 2016-Ohio-1147, 62 N.E.3d 630,

¶ 31 (3d Dist.).

       {¶ 34} In regard to objects that do not constitute an “equipment safety guard,” the

Ohio Supreme Court has ruled that safety devices such as orange cones, reflective vests,

and retractable gates are not equipment safety guards. Houdek v. ThyssenKrupp

Materials N.A., Inc., 134 Ohio St. 3d 491, 2012-Ohio-5685, 983 N.E.2d 1253, ¶ 27. That

court also “declined to accept cases in which appeals courts determined that the following

were not equipment safety guards: a trench box designed to protect workers from a

trench collapse; a jib crane and an observation platform (part of a system of safety

devices implemented on a tire shredder); and a tire bead and bead taper, parts of a wheel




15.
assembly unit.” Turner v. Dimex, LLC, 2019-Ohio-4251, 147 N.E.3d 35, ¶ 13 (4th

Dist.), citing Barton v. G.E. Baker Constr., 9th Dist. Lorain No. 10CA009929, 2011-

Ohio-5704; Downard v. Rumpke of Ohio, Inc., 2013-Ohio-4760, 3 N.E.3d 1270 (12th

Dist.); Roberts v. RMB Enters., 197 Ohio App. 3d 435, 2011-Ohio-6223, 967 N.E.2d 1263

(12th Dist.).

       {¶ 35} These cases are illustrative of what does not constitute an “equipment

safety guard” and can provide guidance in this court’s analysis as to whether the modified

lift guard constitutes such a safety device as defined within the statute. The modified lift

apron with the added bolts on the access window can be fairly characterized to be part of

a system of implemented safety devices. The access window itself would not be a safety

device as it was designed to allow the operator to see inside the machine and it was

designed to open and close, for access to the inside of the machine. Two of the lift

aprons were modified with bolts following the 2013 accident to help prevent a similar

incident, but the addition of bolts to the access window did not transform the access

window into an equipment safety device.

       {¶ 36} The spare lift apron did not have any modifications from the original

design, and instead, simply utilized the originally designed latch mechanism to secure the

access window. This original latch design is certainly not “a device designed to shield

the operator from exposure to or injury by a dangerous aspect of the equipment.” Hewitt,

134 Ohio St. 3d 199, 2012-Ohio-5317, 981 N.E.2d 795, at ¶ 2. Furthermore, the added

bolts on the modified lift aprons did not prevent an employee from opening the access




16.
window, they simply made it more difficult to do so. The purpose and design of the

access window was to allow an employee to open it, and this purpose was not changed

with the addition of bolts.

       {¶ 37} While there is no bright line rule established by R.C. 2745.01 or case law to

determine what objects constitute an “equipment safety guard,” we find that the modified

lift apron at issue in the current case is not an equipment safety guard. Considering the

fact that a trench box specifically designed to protect employees and parts of a system of

safety devices implemented on a tire shredder do not constitute equipment safety guards,

a lift apron designed to see inside of and allow access to a machine does not become an

object designed to shield the employee simply because bolts were added to it. See Turner

at ¶ 13, citing Barton and Downard. A determination that the modified lift apron with

bolts on the access window constitutes an equipment safety guard would “ignore[] not

only the meaning of the words used [in the employer intentional tort statute] but also the

General Assembly’s intent to restrict liability for intentional torts.” Hewitt at ¶ 24.

       {¶ 38} “A broad interpretation of the phrase does not comport with the General

Assembly’s efforts to restrict liability for intentional tort by authorizing recovery ‘only

when an employer acts with specific intent.’” Id. at ¶ 25, quoting Stetter v. R.J. Corman

Derailment Servs., L.L.C., 125 Ohio St. 3d 280, 2010-Ohio-1029, 927 N.E.2d 1092, ¶ 26

(emphasis in original). Again, it is important to note that not every “generic safety-

related item” constitutes an equipment safety guard. Id. at ¶ 24.




17.
       {¶ 39} We decline to broaden R.C. 2745.01 beyond the limits intended by the

legislature by holding that the modified lift apron is an equipment safety guard, especially

in light of the evidence relevant to this appeal. In the instant case, the only evidence

appellee offered to show that the modified lift apron constitutes an equipment safety

guard was the expert testimony of Gerald Rennell. In its denial of appellant’s motion for

summary judgement, the trial court specifically relied on the affidavit of Rennell by

stating “[appellee] filed an expert affidavit by Gerald Rennell opining that the guard at

issue was deliberately removed by [appellant].” However, as we have already

determined that this affidavit should have been stricken, it should not have been

considered by the trial court in its analysis of the motion for summary judgment. Without

the affidavit, appellee presented no evidence that the modified lift apron is an equipment

safety guard. Accordingly, we find that the modified lift apron does not constitute an

equipment safety guard based upon our own interpretation of the applicable statute.

       {¶ 40} Given that we have determined that the modified lift apron is not an

equipment safety guard, appellee was not entitled to the presumption that removal of an

equipment safety guard was committed with an intent to injure. R.C. 2745.01(C). We

now turn to the question of whether there was any evidence to show deliberate intent to

harm appellee, as appellee argued that R.C. 2745.01(A) applied to this case.

       {¶ 41} The Ohio Supreme Court has stated “absent a deliberate intent to injure

another, an employer is not liable for a claim alleging an employer intentional tort, and

the injured employee’s exclusive remedy is within the workers’ compensation system.”




18.
Houdek, 134 Ohio St. 3d 491, 2012-Ohio-5685, 983 N.E.2d 1253, at ¶ 25. “An injured

employee cannot recover for an on the job injury unless he or she demonstrates that the

employer acted with ‘a conscious or deliberate intent directed toward the purpose of

inflicting an injury.’” Forwerck v. Principle Business Ents., 6th Dist. Wood No.

WD-10-040, 2011-Ohio-489, ¶ 10, quoting Kaminski v. Metal & Wire Prods. Co., 125
Ohio St. 3d 250, 2010-Ohio-1027, 927 N.E.2d 1066, ¶ 100.

       {¶ 42} In determining whether appellee proved deliberate intent to injure by

appellant, it is helpful to consider cases that have confronted this issue. The instant case

can be compared to other cases where there was a lack of evidence to show deliberate

intent to injure. In Houdek, the Ohio Supreme Court found that the employer may have

placed the employee in a potentially dangerous situation, but that fact does not

demonstrate that there was deliberate intent to injure the employee. Houdek at ¶ 26. The

employee presented no evidence that the employer deliberately intended to injure him

when management directed him to work in the area where he sustained injury. Id. The

court asserted that the employee’s injuries were “the result of a tragic accident, and at

most, the evidence shows that this accident may have been avoided had certain

precautions been taken.” Id. at ¶ 28. But there was no liability for the employer because

the employee did not prove the intent element. Id.

       {¶ 43} Additionally, in a Seventh District Court of Appeals case, the court held

that an employer’s failure to place guardrails around a perch and scaffolding was not

deliberate removal as the guardrails were never in place and were not required or




19.
provided by the manufacturer. Wineberry v. N. Star Painting Co., 2012-Ohio-4212, 978
N.E.2d 221, ¶ 39 (7th Dist.). This is analogous to the current case, as the spare lift apron

on the machine at the time of appellee’s injury was never modified to include added bolts

like the other two lift aprons appellant maintained. There is also no indication that the

bolts were provided or required by the manufacturer.

       {¶ 44} While it may be true that the injury in this case could have been avoided if

certain precautions had been taken, case law is clear that such facts do not establish the

“intent to injure” element of the statute. In this case, there is no evidence that appellant

intended to injure appellee. The fact that appellant failed to bolt down the spare lift apron

may constitute some level of negligence, but it is equally clear that negligent conduct

does not support a claim based on an intentional tort. See Stetter, 125 Ohio St. 3d 280,

2010-Ohio-1029, 927 N.E.2d 1092, at ¶ 66 (“[a]n employee who cannot demonstrate

deliberate intent under R.C. 2745.01 has the same status as an employee injured by the

negligence of his employer. Both employees must seek recovery pursuant to Ohio’s

workers’ compensation statutes.”); Houdek at ¶ 23, quoting Kaminski v. Metal & Wire

Prods. Co., 125 Ohio St. 3d 250, 2010-Ohio-1027, 927 N.E.2d 1066, ¶ 100 (“liability of

the employer cannot * * * be stretched to include accidental injuries caused by the gross,

wanton, willful, deliberate, intentional, reckless, culpable, or malicious negligence * * *

or other misconduct of the employer short of a conscious and deliberate intent directed to

the purpose of inflicting an injury.”).




20.
       {¶ 45} Given that the modified lift apron does not constitute an equipment safety

guard and there was no evidence of intent to injure appellee, the trial court erred in

denying appellant’s motion for summary judgment. Because summary judgment should

have been granted in appellant’s favor, this case should not have been given to a jury.

Therefore, the judgment in favor of appellee is vacated.

       {¶ 46} Accordingly, appellant’s first assignment of error is well-taken. As

resolution of the first assignment of error is dispositive, all remaining assignments of

error are therefore denied as moot.

                                      V. Conclusion

       {¶ 47} For the foregoing reasons, the judgment of the trial court, denying

appellant’s motion for summary judgment, is reversed. We therefore vacate the judgment

entered in favor of appellee and enter judgment for appellant. Appellee is ordered to pay

the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




21.
                                                              Bliss v. Johns Manville
                                                              C.A. No. L-20-1091




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




22.